Order reversed on the facts, without costs, and matter remitted to the Special Term to proceed in accordance with the opinion. Per Curiam: The validity of a designating petition filed with the commissioners of election on the 13th day of August, 1935, is attacked in this proceeding on the ground that an insufficient number of valid signatures appear upon the petition. Although the affidavits presented are not definite as to all the particular signatures claimed to be invalid, nevertheless in view of the summary nature of the proceeding and the command of the statute that the provisions for remedy are to be liberally construed and that such order shall be made as justice may require, we reach the conclusion that the petitioner should be given an opportunity to substantiate by oral proof his allegations of invalidity. A prompt hearing is necessary for the proper disposition of this matter and, therefore, in the exercise of discretion the order should be reversed and the matter remitted to the Special Term in Onondaga county for a hearing on Thursday, September twelfth, at ten o’clock a. m., unless the Special Term shall fix some other time. All concur. Present — Sears, P. J., Taylor, Edgcomb, Thompson and Lewis, JJ.